             Case 8:19-cr-00010-JLS Document 1 Filed 12/17/18 Page 1 of 72 Page ID #:1
                                UNDER SEAL                                                            ~~~G~`
ao 9~ cRe~. ~ lisz~                                             CRIMINAL COMPLAINT
              UNITED STATES DISTRICT COURT                                              CENTRAL DISTRICT OF CALIFORNIA
                                                                                  DOCKET NO.
                  UNITED STATES OF AMERICA
                             v.
                                                                                  MAGIS"I'RATE'S CAS~IC~   ~   ~    ~    ~     w
                             DZUNG AHN PHAM                                                    `h                             ~~


                                         Complaint for violation of Title 21 U.S.C. 84l(a)(1),(b)(1)(C)

  NAME OF MAGISTRATE 7IJDGE                                                                                       LOCATION
                                                                                  UNITED STATES
  HONORABLE AUTUMN D. SPAETH                                                                                      Santa Ana, California
                                                                                  MAGISTRATE JUDGE

  DATE OF OFFENSE                                      PLACE OF OFFENSE           ADDRESS OF ACCUSED (IF KNOWN)

  August 4 and 27, 2018                                Orange County

  COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:



 On or about the following dates, in Orange County, within the Central District of California, and elsewhere,
 defendant DZLING AHN PHAM,then a physician licensed to practice medicine in the State of California, while
 acting and intending to act outside the usual course of professional practice and without a legitimate medical
 purpose, knowingly and intentionally prescribed and distributed oxycodone, a Schedule II narcotic drug
 controlled substance, in the name and date of birth of R.C.:
         COUNT           DATE                                                                      Fn=_~~
         ONE             August 4, ZO I S                                               CLERK, U.S. 0lSTRICT COURT
         TWO             August 27, 2018
 in violation of Title 21 United States Code, Section 841(a)(1),(b)(1)(C).                   ~E~ ~ 7 2~~$
               ~-
          r~ ~,~
               ~—
 BASIS OF CCahh~LA~~T'S CH              GE AGAINST THE ACCUSED:                                                ~'
                                                                                                               '~
                                                                                                               B'Y ~~~~ ~~~~~~~~
                                                                                                                           L~PU'f`%
                       ~_
                       r_2
            ( e a~
                ~-~-
                     d                fidavit which is incorporated as part of this Complaint)

 MATERIAL ~1"NES~S~ REL TION TO THIS CHARGE: N~A
          C~   :: ~~.~t
         Q     `'`—                           SIGNATURE OF COMPLAINANT
 Being d~ swami,
               any I      lare that the
 foregoirr~s tF~e and `~'brrect to the best
 of my knowledge.                                                LINDSEY M.BELLOMY
                                                                 OFFICIAL TITLE
                                                                 S ecial A ent, Dru Enforcement Administration
 Sworn to before me and subscribed in my presence,

 SIGNATURE OF MAGISTRATE JLJDGE~'~                                                                                   DATE

                             ~tUi-Uf~il~ E. SF'i~ETN                                                                    -Z _ `-~ _ ~
~'~ See Federal Rules of Criminal Procedure 3 and 54
AUSA BSagel:lb                     REC: Detention
Case 8:19-cr-00010-JLS Document 1 Filed 12/17/18 Page 2 of 72 Page ID #:2




                               AFFIDAVIT

     I, Lindsey Bellomy, being duly sworn, declare and state as

follows:

                            I. INTRODUCTION

     1.    I am a Special Agent ("SA") with the United States

Department of Justice, Drug Enforcement Administration (~~DEA")

and have been so employed since December 2010.        I am currently

assigned to the Los Angeles Field Division, Orange County

Resident Office (~~OCRO")     At OCRO, I am assigned to the

Tactical Diversion Squad.     During my tenure with DEA, I have

received comprehensive, formalized instruction on such topics as

drug identification, money laundering techniques, patterns of

drug trafficking, complex conspiracies, the exploitation of

narcotics traffickers' telecommunications devices, criminal law,

surveillance, and other investigative techniques.        I have

participated in numerous investigations into the unlawful

importation, manufacture, and distribution of controlled

substances, the laundering of narcotics proceeds, and

conspiracies associated with narcotics offenses.        In conducting

these investigations, I have utilized a variety of investigative

techniques and resources, including surveillance, confidential

source debriefings, telephone toll analysis, and wire

communications analysis.




                                   1
Case 8:19-cr-00010-JLS Document 1 Filed 12/17/18 Page 3 of 72 Page ID #:3




      2.   Through my investigations, my training and experience,

and my conversations with other law enforcement personnel, I

have become familiar with the tactics and methods used by

traffickers to smuggle and safeguard pharmaceutical controlled

substances, to distribute and divert pharmaceutical controlled

substances, and to collect and launder the proceeds from the

sale of controlled substances.      Further, I am aware of the

tactics and methods employed by pharmaceutical trafficking

organizations and individuals to thwart investigation of their

illegal activities.

     3.    Through my investigations, my training and experience,

and my conversations with other law enforcement personnel, I and

other law enforcement personnel have spoken on numerous

occasions with pharmacists, physicians, DIs, Medical Board

investigators, patients, and other witnesses having extensive

knowledge of pharmaceuticals regarding the methods and practices

of individuals trafficking in or diverting pharmaceutical

controlled substances.

     4.    The facts set forth in this affidavit are based upon

my personal observations, my training and experience, and

information obtained from other agents and witnesses.         This

affidavit is intended to show merely that there is sufficient

probable cause for the requested warrants and does not purport

to set forth all of my knowledge of or investigation into this



                                    2
Case 8:19-cr-00010-JLS Document 1 Filed 12/17/18 Page 4 of 72 Page ID #:4




matter.     Unless specifically indicated otherwise, all

conversations and statements described in this affidavit are

related in substance and in part only.

                       II. PURPOSE OF AFFIDAVIT

       5.   This affidavit is made in support of a criminal

complaint against Dzung A. PHAM ("PHAM") for violations of 21

U.S.C. ~ 841(a)(1) (Distribution of a Controlled Substance).

A.     Summary of affidavit


       6.   Dzung Ahn PHAM, D.O. ("PHAM"), is a licensed medical

doctor with an office located at 15435 Jeffrey Road, Unit 127,

Irvine, California.    PRAM sees ~~patients" at this location on

Monday, Tuesday, Thursday, Friday, and Saturday.

       7.   Based on, among other things, information obtained

from interviews, a review of PHAM's prescribing history, an

undercover investigation, and a medical expert's review of the

investigation, there is probable cause to believe that PHAM is

distributing controlled substances outside the usual course of

professional practice and without a legitimate medical purpose,

laundering the proceeds of his distribution of controlled

substances.    As a result, highly addictive and dangerous

controlled substances, including oxycodone, hydrocodone,

amphetamines, and alprazolam, among others, have been diverted

from legitimate medical use into the community for illegitimate

use.   Furthermore, as described below and specific to the

charges in the criminal complaint, PRAM prescribed controlled

substances to ~~patients" who were addicts and also prescribed




                                   3
Case 8:19-cr-00010-JLS Document 1 Filed 12/17/18 Page 5 of 72 Page ID #:5




controlled substances in the name and date of birth of an

individual related to a ~~patient" of PHAM's to further

distribute controlled substances.      Specifically, on or about

August 4, 2018, and August 27, 2018, PHAM prescribed oxycodone

HCL 30-MG to R.C., the wife of PHAM's patient T.C.; R.C. has

never seen PHAM as a patient.

B.   Target of the investigation


     8.    Dzung Ahn PHAM, D.O.: As is described in further

detail below, evidence shows that PHAM is selling, primarily for

cash, prescriptions for controlled substances to individuals,

which prescriptions are outside the usual course of professional

practice and without a legitimate medical purpose.

           a.   PHAM is registered with DEA at Irvine Village

Urgent Care, 15435 Jeffrey Road #127, Irvine, California, and

has a current DEA registration number: BP3274254.        A DEA

registration number is required for ordering, storing,

administering, and/or dispensing controlled substances.

           b.   PHAM is also a detoxification doctor, i.e., a

doctor authorized with a waiver under the provisions of the Drug

Addiction Treatment Act of 2000 to prescribe controlled

substances to patients for addiction/dependence treatment (a

~~DATA waived physician")     PHAM is registered with DEA as a DATA

waived physician at Irvine Village Urgent Care, 15435 Jeffrey

Road #127, Irvine, California, under DEA # XP3274254.

                i.    DATA waived physicians may treat narcotic

dependence with Schedule III, IV, and V narcotic controlled

substances, provided those drugs have been approved by the Food
Case 8:19-cr-00010-JLS Document 1 Filed 12/17/18 Page 6 of 72 Page ID #:6




and Drug Administration ("FDA") specifically for use in

addiction maintenance or detoxification treatment.         Currently,

the only approved medication for addiction treatment is

buprenorphine (brand name Suboxone, Subutex), a Schedule III

controlled substance.

             ii.       The practitioner must be a ~~qualifying

physician," meaning he is licensed under state law and has

specific medical certification, training, or experience in

maintenance or detoxification treatment as specified in the

Controlled Substances Act.

C.   Overview of the law and policy regarding prescription



     9.    Based on my training and experience, and information

obtained from other law enforcement personnel, I know that the

distribution of controlled substances must meet certain federal

rules and regulations.     Specifically, I know the following:

           a.   21 U.S.C. ~ 812 establishes schedules for

controlled substances that present a potential for abuse and the

likelihood that abuse of the drug could lead to physical or

psychological dependence.     Such controlled substances are listed

in Schedule I through Schedule V depending on the level of

potential for abuse, the current medical use, and the level of

possible physical dependence.     Controlled substance

pharmaceuticals are listed in Schedules II through V because

they are drugs for which there is a substantial potential for

abuse and addiction.    There are other drugs available only by

prescription but not classified as controlled substances.         Title




                                   5
Case 8:19-cr-00010-JLS Document 1 Filed 12/17/18 Page 7 of 72 Page ID #:7




21 of the Code of Federal Regulations, Part 1308, provides

further listings of scheduled drugs.

            b.   Pursuant to 21 U.S.C. ~ 822, controlled

substances may only be prescribed, dispensed, or distributed by

persons registered with the Attorney General of the United

States to do so (with some exceptions, such as delivery

persons).   The Attorney General has delegated to the DEA

authority to register such persons.

            c.   Under 21 U.S.C. § 823(f), DEA-registered medical

practitioners (including pharmacies, see 21 U.S.C. ~ 802(21))

must be specifically authorized to handle controlled substances

in any jurisdiction in which they engage in medical practice.

            d.   21 C.F.R. ~ 1306.04 sets forth the requirements

for a valid prescription.     It provides that for a "prescription

for a controlled substance to be effective [it] must be issued

for a legitimate medical purpose by an individual practitioner

a cting in the usual course of his professional practice.        The

responsibility for the proper prescribing and dispensing of

controlled substances is upon the prescribing practitioner, but

a corresponding responsibility rests with the pharmacist who

fills the prescription."     (Emphases added.)

            e.   21 C.F.R. § 1306.05 sets forth the manner of

issuance of prescriptions.     It states that "[a]11 prescriptions

for controlled substances shall be dated as of, and signed on,

the day when issued and shall bear the full name and address of

the patient, the drug name, strength, dosage form, quantity

prescribed, directions for use and the name, address, and




                                   .
                                   ~
Case 8:19-cr-00010-JLS Document 1 Filed 12/17/18 Page 8 of 72 Page ID #:8




registration number of the practitioner."

           f.        21 C.F.R. § 1306.12 governs the issuance of

multiple prescriptions and states:        ~~An individual practitioner

may issue multiple prescriptions authorizing the patient to

receive a total of up to a 90-day supply of a Schedule II

controlled substance provided the following conditions are met:

                i.       Each separate prescription is issued for a

legitimate medical purpose by an individual practitioner acting

in the usual course of professional practice;

               ii.       The individual practitioner provides written

instructions on each prescription (other than the first

prescription, if the prescribing practitioner intends for that

prescription to be filled immediately) indicating the earliest

date on which a pharmacy may fill each prescription;

            iii.         The individual practitioner concludes that

providing the patient with multiple prescriptions in this manner

does not create an undue risk of diversion or abuse;

               iv.       The issuance of multiple prescriptions as

described in this section is permissible under the applicable

state laws; and

                v.       The individual practitioner complies fully

with all other applicable requirements as well as any additional

requirements under state law."

          g.     California Health and Safety Code § 11172 states:

~~No person shall antedate or postdate a prescription."

          h.     21 U.S.C. ~ 841(a)(1) makes it an offense for any

person to knowingly and intentionally distribute or dispense a




                                     7
Case 8:19-cr-00010-JLS Document 1 Filed 12/17/18 Page 9 of 72 Page ID #:9




controlled substance except as authorized by law.         Distribution

of a scheduled controlled substance in violation of 21 U.S.C.

§ 841(a)(1) by a medical doctor (often referred to as

~~diversion") occurs when a medical doctor knowingly and

intentionally prescribes a controlled substance, knowing the

drugs were controlled, for a purpose other than a legitimate

medical purpose and outside of ~~the usual course of professional

practice."     See United States v. Moore, 423 U.S. 122, 124 (1975)

("We          hold that registered physicians can be prosecuted

under 21 U.S.C. § 841 when their activities fall outside the

usual course of professional practice."); see also United States

v. Feingold, 454 F.3d 1001, 1008 (9th Cir. 2006) ("[T]o convict

a practitioner under ~ 841(a), the government must prove

(1) that the practitioner distributed controlled substances,

(2) that the distribution of those controlled substances was

outside the usual course of professional practice and without a

legitimate medical purpose, and (3) that the practitioner acted

with intent to distribute the drugs and with intent to

distribute them outside the course of professional practice.").

D.     Overview of the standard of care in pain management

       10.   The Medical Board of California formally adopted a

policy statement entitled, ~~Prescribing Controlled Substances

for Pain."    The Medical Board's guidelines for prescribing a

controlled substance for pain state that the practitioner must

obtain a medical history and conduct a physical examination.
Case 8:19-cr-00010-JLS Document 1 Filed 12/17/18 Page 10 of 72 Page ID #:10




 Such history and exam include an assessment of the pain and

 physical and psychological function; substance abuse history;

 prior pain treatment; assessment of underlying or coexisting

 diseases and conditions; and documentation of the presence of a

 recorded indication for the use of a controlled substance.

      11.   California Business and Professions Code, Section

2242(a), states that there must be a logical connection between

the medical diagnosis and the controlled substance prescribed:

 ~~Prescribing, dispensing, or furnishing dangerous drugs            .

without an appropriate prior examination and a medical

indication, constitutes unprofessional conduct."         A practitioner

must make "an honest effort to prescribe for a patient's

condition in accordance with the standard of medical practice

generally recognized and accepted in the country."          United

States v. Hayes, 794 F.2d 1348, 1351 (9th Cir. 2006).

E.    Overview of pharmaceutical investigations

      12.   There is no statutory or regulatory definition of the

phrase ~~outside the usual course of professional practice";

however, case law has provided guidance in this area.          "The term

`professional practice' refers to generally accepted medical

practice; a practitioner is not free deliberately to disregard

prevailing standards of treatment." United States v. Vamos, 797

F.2d 1146, 1151 (2nd Cir. 1986).        However, "the standard for

criminal liability under ~ 841(a) requires more than proof of a

doctor's intentional failure to adhere to the standard of care."

Feingold, 454 F.3d at 1011.      Criminal prosecution requires

"proof beyond a reasonable doubt that the doctor was acting



                                    D
Case 8:19-cr-00010-JLS Document 1 Filed 12/17/18 Page 11 of 72 Page ID #:11




 outside the bounds of professional medical practice, as his

 authority to prescribe controlled substances was being used not

for treatment of a patient, but for the purpose of assisting in

the maintenance of a drug habit or of dispensing controlled

substances for other than a legitimate medical purpose, i.e.,

the personal profit of the physician." Id., quoting United

States v. Tran Trong Cuong, 18 F.3d 1132, 1137 (4th Cir. 1994).

      13.   Courts have generally recognized several factors

evidencing that a physician's behavior was without a legitimate

medical purpose and outside the usual course or scope of

professional practice, examples of which include the following:l

            a.   The physician prescribed or dispensed an

inordinately large quantity of controlled substances.

            b.   The doctor issued large numbers of prescriptions.

            c.   The patient received no or a very cursory

physical examination.

            d.   The physician advised the patient to fill

prescriptions at different pharmacies.

            e.   The doctor prescribed controlled substances at

intervals inconsistent with legitimate medical treatment.

            f.   The physician used street slang rather than

medical terminology for the drugs prescribed.

            g.   No logical relationship existed between the drugs

prescribed and the treatment of the alleged condition.

            h.   The physician wrote more than one prescription in



     1    See, e.g., United States v. Rosen, 582 F.2d 1032, 1035
(5th Cir. 1978).


                                    10
Case 8:19-cr-00010-JLS Document 1 Filed 12/17/18 Page 12 of 72 Page ID #:12




 order to spread them out.

      14.   In addition, the medical expert consulted in this

investigation, Dr. Timothy Munzing, M.D., set forth specific

criteria to consider when determining if a physician acted

 within the scope of professional practice.       According to Dr.

Munzing, in a pain management practice, a physician must have:

            a.   adequately evaluated the patient and used good

judgment in developing a treatment plan;

            b.   practiced periodic clinical reviews;

            c.   obtained or contemplated specialty consultation;

            d.   kept and maintained complete and accurate medical

records;

            e.   developed a working diagnosis and maintained a

differential diagnosis;

            f.   offered alternative therapies and approaches to

treating the disorder;

            g.   reviewed previous medical records, diagnostic

work-up, and medical therapy;

            h.   developed a plan of action for future diagnostic

evaluation;

            i.   developed a future plan of treatment; and

            j.   recorded objective measurements of pain levels,

functional abilities, and emotional and psychological status.

F.    The controlled substances discussed in this affidavit

      15.   Based on my training and experience, and information

obtained from other law enforcement personnel, I know the

following about the controlled substances discussed often



                                    11
Case 8:19-cr-00010-JLS Document 1 Filed 12/17/18 Page 13 of 72 Page ID #:13




 throughout this affidavit:

            a.    Oxycodone (brand name OxyContin, Percocet,

 Roxicodone) is a generic name for a narcotic analgesic

classified under federal law as a Schedule II narcotic

controlled substance.      Oxycodone, when legally prescribed for a

legitimate medical purpose, is typically used for the relief of

moderate to severe pain.      Oxycodone is sometimes referred to as

 ~~synthetic heroin" or "hillbilly heroin," and the effects,

addiction, and chemical composition of oxycodone are extremely

similar to heroin.     An oxycodone prescription is generally

issued for a modest number of pills to be taken over a short

period of time because of the potential for addiction.

OxyContin is a time-released formulation available in several

strengths between lOmg and 80mg per tablet, designed for

absorption into the system over the course of 10 to 12 hours.

OxyContin was approved for use in 1996, and, by 2001, OxyContin

was the largest grossing opiate pain reliever in the United

States.    In 2010, because of public pressure, the manufacturer

reformulated OxyContin to make it more difficult to snort,

smoke, or otherwise abuse, and changed the markings on the pill

from ~~OC" to ~~OP" to differentiate the newer tamper-proof

version.    Roxicodone is an immediate-release formulation

available in 5mg, 15mg, and 30mg tablets.        Because of the

immediate-release component, the potential for overdose and

death with Roxicodone is exponentially higher than OxyContin,

even though the tablet strength is less.        The street slang for

Roxicodone is ~~Roxy."    Oxycodone in either formulation is



                                    12
Case 8:19-cr-00010-JLS Document 1 Filed 12/17/18 Page 14 of 72 Page ID #:14




 extremely addictive and is a commonly abused controlled

substance that is diverted from legitimate medical channels.

 Oxycodone typically has a street value of $10 to $15 per 30mg

tablet in the greater Los Angeles area.

            b.   Hydrocodone (Vicodin, Norco, and Lortab), also

prescribed as hydrocodone bitartrate-acetaminophen, is a generic

name for a narcotic analgesic classified under federal law as a

Schedule II narcotic drug controlled substance.         Hydrocodone,

when legally prescribed for a legitimate medical purpose, is

typically used for the relief of mild to moderate pain.

Accordingly, the prescription is generally for a modest number

of pills to be taken over a short period of time.         Hydrocodone

is formulated in combinations of 5 to lOmg of hydrocodone and

325 to 750mg of acetaminophen.       Hydrocodone can be addictive and

is a commonly abused controlled substance that is diverted from

legitimate medical channels.      Hydrocodone typically has a street

value of $3 per 10mg tablet in the greater Los Angeles area.

            c.   Alprazolam (Xanax) is a generic name for a

Schedule IV benzodiazepine prescription drug.         When used for a

legitimate medical purpose, it is prescribed to treat such

conditions as anxiety, depression, and panic disorder.

Alprazolam comes in the following strengths: 0.25mg, 0.5mg, 1mg,

and 2mg.   The 2mg tablets are rectangular and often referred to

on the street as ~~bars" or "zanny bars."       Alprazolam can be

addictive and is a commonly abused controlled substance that is

diverted from legitimate medical channels.        Alprazolam typically

has a street value of $2 to $4 per tablet in the greater Los




                                    13
Case 8:19-cr-00010-JLS Document 1 Filed 12/17/18 Page 15 of 72 Page ID #:15




Angeles area.

            d.    ~~Amphetamine salts" (Adderall) is a generic name

for a stimulant classified under federal law as a Schedule II

controlled substance.      It is also referred to as

dextroamphetamine saccharate and dextroamphetamine sulfate.

Amphetamine salts, when legally prescribed for a legitimate

medical purpose, are typically used to control Attention Deficit

H yperactivity Disorder (~~ADHD")        Amphetamine salts are

formulated in oral tablet strengths of 5mg, 7.5mg, lOmg, 12.5mg,

15mg, 20mg, and 30mg.     Amphetamine salts are also formulated

into extended release strengths of 5mg, 10mg, 15mg, 20mg, 25mg,

and 30mg per tablet.     Amphetamine salts can be addictive.

Adderall is a commonly abused controlled substance that is often

diverted from legitimate medical channels.        The short-acting

form of amphetamine salts (versus extended release) is more

likely to be diverted and abused.        Amphetamine salts are

sometimes diverted away from legitimate medical use to be abused

as an appetite suppressant (as are other amphetamines) and by

college students who take the drug to stay awake and study.

Amphetamine salts typically have a street value of $10 per

tablet in the greater Los Angeles area.

           e.     Carisoprodol (Soma) is a prescription drug

marketed since 1959.     It is a centrally acting muscle relaxant.

The diversion and abuse of carisoprodol have increased in the

last decade.     Carisoprodol, when legally prescribed for a

legitimate medical purpose, is used as an adjunct to rest,

physical therapy and other measures for relief of acute, painful




                                    14
Case 8:19-cr-00010-JLS Document 1 Filed 12/17/18 Page 16 of 72 Page ID #:16




 musculoskeletal conditions.      It is available as single-entity

 tablets containing 250-mg or 350-mg carisoprodol, and as

 combination tablets containing 200-mg carisoprodol, 325-mg

 aspirin and 16 mg codeine phosphate.       The standard dosage for

 adults is 250-mg to 350-mg three times daily and at bedtime.

 Use in patients under age 12 is not recommended.        According to

IMS HealthTM, there were approximately 8.5 million carisoprodol

products dispensed in the U.S in 2013.        According to the

Diversion Drug Trends, published by the DEA on the trends in the

diversion of controlled and non-controlled pharmaceuticals,

carisoprodol continues to be one of the most commonly diverted

drugs.     Diversion and abuse of carisoprodol is prevalent

throughout the country.      As of March 2011, street prices for

Soma ranged from $1 to $5 per tablet.        Diversion methods include

doctor shopping for the purpose of obtaining multiple

prescriptions and forging prescriptions.        As of January 11,

2012, carisoprodol is a schedule IV controlled substance under

the Controlled Substances Act.

            f.   Tramadol was approved for marketing in the United

States as a non-controlled analgesic in 1995 under the trade

name of Ultram0.     Soon after its approval, however, there were

reports of diversion and abuse of tramadol.        This led to FDA

revisions to the product labeling and the addition of warnings

about its abuse.     Tramadol is an opioid analgesic and opioid

activity is the overriding contributor to its pharmacological

effects.    Abuse and adverse events of tramadol are similar to

those of other opioid analgesics. Tramadol is approved for the




                                    15
Case 8:19-cr-00010-JLS Document 1 Filed 12/17/18 Page 17 of 72 Page ID #:17




 treatment of moderate to moderately severe pain in adults.

 Tramadol is most commonly abused by narcotic addicts, chronic

 pain patients, and health professionals.        According to the

American Association of Poison Control Centers, there were

12,108 tramadol exposures in 2016..        Of this total in 2016, there

 were 5,712 single substance exposures and 3 associated deaths.

According to the National Survey on Drug Use and Health (NSDUH)

in 2016, 1.6 million people in the U.S. aged 12 or older misused

tramadol products in the past year.         Tramadol is controlled in

Schedule IV of the Controlled Substances Act.

            g.   Buprenorphine hydrochloride, also called

buprenorphine, was first marketed in the United States in 1985

as a schedule V narcotic analgesic.         Initially, the only

available buprenorphine product in the United States had been a

low-dose (0.3 mg/ml) injectable formulation under the brand

name, Buprenex0.     Diversion, trafficking and abuse of other

buprenorphine products have occurred in Europe and other areas

of the world.    In October 2002, the FDA approved two

buprenorphine products (Suboxone0 and Subutex0) for the

treatment of narcotic addiction.         Both products are high dose (2

mg and 8 mg) sublingual (under the tongue) tablets.         Subutex0 is

a single entity buprenorphine product and Suboxone0 is a

combination product with buprenorphine and naloxone in a 4:1

ratio.   After reviewing the available data and receiving a

schedule III recommendation from the Department of Health and

Human Services (DHHS), the DEA placed buprenorphine and all

products containing buprenorphine into schedule III in 2002.



                                    16
Case 8:19-cr-00010-JLS Document 1 Filed 12/17/18 Page 18 of 72 Page ID #:18




 Since 2003, diversion, trafficking and abuse of buprenorphine

 have become more common in the United States.        In June 2010, FDA

 approved an extended release transdermal film containing

 buprenorphine (Butrans0) for the management of moderate to

severe chronic pain in patients requiring a continuous, extended

period, around-the-clock opioid analgesic for the treatment of

 opioid addiction by preventing the symptoms of withdrawal for

 heroin and other opioids.     Based on my training and experience

and discussions with other law enforcement personnel, I know

that Suboxone is diverted and trafficked, especially into

prisons and jails.

                   III. STATEMENT OF PROBABLE CAUSE

Background

      16.   PHAM is licensed with the DEA to operate his medical

office at Irvine Village Urgent Care, 15435 Jeffrey Road #127,

Irvine, California.     PRAM writes controlled substance

prescriptions for his ~~patients" under his DEA license numbers,

BP3274254 and XP3274254.      The facts set forth below show that

PHAM is intentionally and knowingly prescribing narcotics to

~~patients" who are both abusing and diverting the obtained

pharmaceutical pills.     Furthermore, based on the intercepted

letters detailed below, I believe that PHAM is prescribing

Suboxone, knowing that it is being smuggled into the jails.

      17.   Since 2015, DEA Special Agents and Diversion

Investigators in the Riverside and Orange County offices have

been conducting an investigation of PHAM for narcotics diversion

related offenses.     The investigation has revealed probable cause




                                    17
Case 8:19-cr-00010-JLS Document 1 Filed 12/17/18 Page 19 of 72 Page ID #:19




 to believe that PHAM and several of PHAM's associates are

 knowingly diverting prescription narcotics, namely oxycodone

 HCL, hydrocodone bitartrate-acetaminophen, amphetamine salt

 combo, carisoprodol, tramadol HCL, among other controlled

 substances.

      18.   I was informed by Diversion Investigator (~~DI") Daniel

 Gragg that in July 2015, the DEA Riverside District Office

 (~~RDO") received information that Dr. Dzung PHAM, D.O., DEA

number BP3274254, has been prescribing an excessive amount of

narcotic controlled substances to patients without a legitimate

medical reason.     The RDO Diversion Group conducted an initial

investigation into the prescribing habits of PHAM by analyzing

the State of California, Department of Justice's Controlled

Substance Utilization Review and Evaluation System (~~CURES")

data and past investigative reports concerning PHAM.          The CURES

database lists all scheduled drugs prescribed, including the

patient, doctor and pharmacy used for a specific prescription,

in addition to the date issued, quantity prescribed and strength

of the prescription.     PHAM was identified as prescribing large

amounts of controlled substances to patients, many of whom are

paying with cash and traveling long distances to see PHAM.

Additionally, PHAM is believed to be directing the patients to

specific pharmacies to fill the prescriptions, namely Bristol

Pharmacy, because certain pharmacies will not fill PHAM's

prescriptions.
Case 8:19-cr-00010-JLS Document 1 Filed 12/17/18 Page 20 of 72 Page ID #:20




Background on Prescribing of and Abuse of Pharmaceutical Pills

      19.   DI Stephanie Kolb is presently employed as a DI for

the DEA and has been so employed since 2012.         She has received

approximately thirteen weeks of instruction in the investigation

of controlled substance registrants (including doctors,

physician assistants, and nurse practitioners) and major

narcotics traffickers at the DEA Academy in Quantico, Virginia.

Over the course of her employment as a DI, she has been the case

agent or lead investigator on several federal investigations

that have specifically involved the illegal trafficking of

pharmaceutical controlled substances by medical doctors,

physician assistants, and nurse practitioners, and has

participated in multiple other investigations that involved the

illegal diversion of pharmaceutical controlled substances.           She

has spoken on numerous occasions with pharmacists, physicians,

DIs, Medical Board investigators, patients, and other witnesses

having extensive knowledge of pharmaceuticals regarding the

methods and practices of individuals trafficking in or diverting

pharmaceutical controlled substances.        She has participated in

the federal prosecution and trials of physicians, physician

assistants, and pharmacists.

      20.   Based on her training and experience, DI Kolb informed

me that individuals on the black market - both drug addicts and

drug traffickers - often seek to abuse or sell narcotics such as

those listed above in the oxycodone and hydrocodone paragraphs

(~~ 15a, 15b) combined with drugs including benzodiazepines and

muscle relaxants.     Examples of benzodiazepines include



                                    19
Case 8:19-cr-00010-JLS Document 1 Filed 12/17/18 Page 21 of 72 Page ID #:21




 alprazolam (brand name Xanax), diazepam (brand name Valium), and

 clonazepam (brand name Klonopin), each of which are Schedule IV

 drugs, intended primarily for use in treatment of conditions

such as anxiety or insomnia.       The primary muscle relaxant sought

 on the black market is carisoprodol (Soma), also a Schedule IV

 drug primarily used for treatment of physiological conditions

such as muscle spasms.       Although those drugs are addictive and

dangerous even taken alone, the combination of a narcotic with a

benzodiazepine and/or a muscle relaxant magnifies the danger of

the overall cocktail, and is known among law enforcement to be a

major red flag of illicit diversion by medical practitioners

such as doctors prescribing and/or pharmacists dispensing such

cocktails.       A cocktail of all three categories of drugs (a

narcotic, benzodiazepine, and muscle relaxant) is commonly

referred to on the black market as the ~~holy trinity" and is

among the most sought-after prescription drug cocktails by

addicts and dealers.

Analysis of PHAM's CURES Reports

      21.   I know having spoken with DI Gragg that in October

2017, Dr. Timothy A. Munzing, M.D., performed a medical expert

review of PHAM's CURES reports at the request of DI Gragg.           The

following are some of the findings taken directly from Dr.

Munzing's expert report:

            a.     The CURES database of controlled substance

prescriptions written by PHAM for patients between October 2014

and October 2017 was reviewed.       During this timeframe, 52,419

prescriptions and 1,234,507 dosage units were written to




                                    20
Case 8:19-cr-00010-JLS Document 1 Filed 12/17/18 Page 22 of 72 Page ID #:22




 approximately 2,400 unique patients.       This would equate to 334

 prescriptions weekly over this 3-year span, assuming no holidays

 or vacations.    This is an extremely high amount.

            b.    640 of these prescriptions were for patients in

their 30s to 40s.     This amount of prescribing for this age range

is a red flag for abuse/diversion.       Approximately 850 of the

opioids prescribed were either oxycodone or hydrocodone.

Alprazolam accounted for approximately 680 of the

benzodiazepines prescribed.      PHAM's prescribing of controlled

substances increased by over 3,000 prescriptions between years 1

and 2 (22o increase) and 3o between years 2 and 3.

            c.   Twenty-five patients were selected for a more

detailed documented review, based on potential significant areas

of concern as far as the prescribing patterns identified.           In

fact, many other patients on the CURES database had similar

findings and could have been chosen.        After the twenty-five

patients were selected, they were further analyzed for the

specific patient demographics, and the detailed prescribing

specifics by patient and specific drug.

            d.   According to the expert report, these twenty-five

patients all had concerning findings, including the overall

numbers of prescriptions.      Though it is not possible to give a

final conclusive opinion as to whether these medications were

prescribed for a medically legitimate purpose in the usual

course of professional practice (Title 21), based on the

findings, and Dr. Munzing's extensive experience reviewing such

cases, he found to a very high level of certainty that after



                                    21
Case 8:19-cr-00010-JLS Document 1 Filed 12/17/18 Page 23 of 72 Page ID #:23




 review of the medical records, once obtained if they exist, PHAM

failed to meet these requirements in prescribing these dangerous

medications.

            e.    PHAM's prescribing patterns are highly suspicious

for medication abuse and/or diversion.

            f.    A selection of areas of concern include, but are

not limited to:

                  i.    Very large number of controlled substance

prescriptions written;

                 ii.    Frequently multiple dangerous prescriptions

prescribed on the same date and concurrently - putting the

patient at higher risks for addiction, overdose, and overdose

death;

                 iii.   Morphine Equivalent Dosing over 100 mg/day -

putting patients at higher risk of overdose and overdose death;

                 iv.    Early refills for many patients;

                 v.     Some patients are using multiple pharmacies

to fill their medications, a red flag for abuse/diversion.

            g.   Although twenty-five patients for whom the

prescribing patterns were highly suspicious for each one, with

multiple red flags for abuse/diversion, these represent only a

fraction of the total patients with suspicious prescribing

patterns found during the CURES review.

      22.   In October 2018, I requested DI Kolb to review PHAM's

current CURES reports.     DI Kolb informed me that she reviewed

CURES data for drugs prescribed by PHAM for the approximate time

period of January 2018 to September 2018.        DI Kolb's review of




                                    22
Case 8:19-cr-00010-JLS Document 1 Filed 12/17/18 Page 24 of 72 Page ID #:24




 the data showed what she recognized to be red flags reflecting

 the illicit diversion of controlled substances.

            a.    For example, of the approximately 79,736 dosage

 units for oxycodone in tablet form, approximately 630 (51,226

 units) were for maximum strength 30-mg oxycodone.

            b.    For example, of the approximately 218,972 dosage

 units for hydrocodone in tablet form, approximately 950 (209,224

dosage units) were for maximum strength 10-mg hydrocodone.

            c.    DI Kolb also observed that PHAM was prescribing

large volumes of benzodiazepines.        For example, the CURES data

reflects 151,654 total dosage units for alprazolam.          Notably,

approximately 78o of these prescriptions (118,992 dosage units)

were for 2-mg alprazolam, the maximum strength tablet of the

drug available at retail pharmacies, which DI Kolb knows is a

drug that even psychiatrists will not ordinarily prescribe for

outpatient treatment.     Similarly, of the 22,154 dosage units for

diazepam, approximately 780 (16,873 dosage units) are for

maximum strength 10-mg.      DI Kolb informed me that to the best of

her knowledge, PRAM has no advertised specialty in psychiatry.

DI Kolb further informed me that large volumes of

benzodiazepines prescribed by a non-psychiatric specialist,

particularly when prescribed in combinations with narcotics, is

a major red flag of illicit diversion.

            d.   The CURES data also shows 71,819 dosage units for

carisoprodol (Soma), 1000 of those entries are at maximum

strength 350-mg.     DI Kolb observed repeated entries throughout

the CURES data of patients simultaneously filling PHAM




                                    23
Case 8:19-cr-00010-JLS Document 1 Filed 12/17/18 Page 25 of 72 Page ID #:25




prescriptions for dangerous combinations, such as combinations

of narcotics with benzodiazepines and/or Soma.

            e.   In addition to the high volume of maximum

strength controlled substances being filled, another red flag DI

Kolb noted is that PHAM patients similar in age reside at the

same addresses of other PHAM patients.        She also noted that

patients are receiving similar medications in combination and

the same dosage unit to patients that are family members or

friends.    This was determined by the address listed on the

prescriptions filled in CURES.       The majority of these patients

are all between the ages of 25 and 40.

Undercover Visit on June 7, 2018

      23.   DI Gragg informed me that on June 7, 2018, RDO

conducted an undercover operation at PHAM's office located at

15435 Jeffery Rd, Unit 127, in Irvine, California.         A DEA SA

acted as the undercover agent (~~UCA") who entered the business

to attempt to acquire a prescription from PHAM.         The UCA was

equipped with a covert recording device.        The following are the

details of the visit as documented in a DEA report by the UCA:

            a.   At approximately 10:15 a.m., the UCA entered

PHAM's office.    Upon entering the facility, the UCA was greeted

b y a female receptionist, and the receptionist asked the reason

for the UCA's visit.     The UCA stated she wanted to discuss an

antibiotic prescription with the doctor.        The receptionist asked

more questions about the UCA's symptoms and the UCA stated she

preferred to discuss that with the doctor.        The receptionist

asked if the UCA was a new patient, to which the UCA confirmed




                                    24
Case 8:19-cr-00010-JLS Document 1 Filed 12/17/18 Page 26 of 72 Page ID #:26




 that she was.      The receptionist asked the UCA to fill out

 patient information on a tablet on the counter and to fill out a

few forms.       Information on the forms requested,' among other

items: name, date of birth, home address, occupation, allergies,

and emergency contact.       Meanwhile, the receptionist asked to

make a copy of the UCA's driver license.        After the UCA stated

that she did not have insurance, the receptionist told the UCA

that the cost of the visit would be $150.00.         The UCA gave the

receptionist two $100 bills and asked how long the wait would

be, to which she was told "over an hour."        The UCA told the

receptionist that she would be back around 12:00 p.m., and the

receptionist stated that the UCA's $50.00 in change would be

given to her upon her return.       At approximately 10:30 a.m., the

UCA departed the doctor's office.

            b.     At approximately 12:00 p.m., the UCA returned to

PHAM's office.      Upon entering the reception area, the same

receptionist from earlier greeted the UCA and gave her $50.00 in

return from the earlier cash payment.        At this time, the UCA was

called to the back of the facility to be examined.         The UCA was

greeted by another female staff member who took the UCA's blood

pressure, as well as height and weight.        The staff then escorted

the UCA to an examination room to wait for PHAM.

            c.     Shortly afterward, PHAM entered the room and

greeted the UCA.      PHAM began to question the UCA about a

supposed "stomach issue" presented by the UCA and discussed

antibiotics.      The UCA and PHAM discussed symptoms in more

detail.



                                    25
Case 8:19-cr-00010-JLS Document 1 Filed 12/17/18 Page 27 of 72 Page ID #:27




            d.    Later into the discussion, the UCA presented a

 ~~lower back pain" issue and further discussed symptoms with

PHAM.   PHAM suggested a number of stretching exercises and gave

the UCA tip sheets for such exercises.        PHAM asked if the UCA

had ever received an x-ray exam for her lower back, to which the

UCA replied, ~~No."    PHAM asked the UCA to stand upright and

commented on the UCA's spinal posture.        After further discussion

of the UCA's ~~lower back pain," PHAM pulled out prescription

pads and began writing on them.       PHAM explained that he

recommended a muscle relaxer as well as a sleep aid for the UCA,

and wrote prescriptions for both carisoprodol and naproxen.             At

this time, the UCA asked if PHAM recommended a pharmacy in the

local area to get the prescriptions filled.        PHAM suggested

eLong Pharmacy, located at 15415 Jeffrey Road #108, Irvine,

California.

            e.   The UCA reiterated that she needed something to

aid the pain of her lower back.       PRAM asked if the UCA had used

drugs for pain before, to which the UCA stated "Vicodin," and

also stated that the Vicodin made the UCA nauseous.         PHAM again

pulled out his prescription pad and began writing a prescription

for hydrocodone.     While doing so, PHAM asked if the UCA had gone

to a particular pharmacy to fill medications in the past.          The

UCA stated that she filled prescriptions at CVS Pharmacy.          At

this time, PHAM paused and explained to the UCA that "CVS will

not fill this prescription," motioning toward the writing pad in

hand.   PHAM stated that the UCA should go to "Bristol Pharmacy"




                                    26
Case 8:19-cr-00010-JLS Document 1 Filed 12/17/18 Page 28 of 72 Page ID #:28




 and talk to ~~Jennifer."    PHAM stated that he had a business card

for Jennifer N.

            f.     At the end of the examination, PRAM walked the

 UCA out toward the reception desk and handed the UCA two

 business cards: one for eLong Pharmacy and one for Jennifer N.

 at Bristol Pharmacy.     At this time, another female receptionist

 asked to make photo copies of the prescription slips from PHAM.

 The UCA handed the prescriptions to the receptionist who made

the copies and then the UCA received the prescriptions back.

Shortly after, the UCA departed the facility.

            g.     At approximately 1:00 p.m., the UCA entered

Bristol Pharmacy located at 250 E Yale Loop, Unit C, Irvine,

California.      The UCA observed a female behind the counter, whose

name tag read ~~Jennifer [N.]"      The UCA greeted Jennifer and

stated that she had just come from PHAM's office.         Jennifer N.

then asked the UCA if it was her first time coming to this

pharmacy, to which the UCA affirmed.        Jennifer N. looked at the

prescriptions and at the UCA's driver license.         When Jennifer N.

looked at the written prescription for hydrocodone, she showed

the prescription to the UCA and asked if the UCA wanted the

"yellow ones," to which the UCA affirmed.        Jennifer N. told the

UCA to wait for approximately ten minutes.

            h.    Several minutes later, Jennifer N. called the UCA

to the counter and explained to the UCA how to take the

prescribed medications.      Jennifer N. opened a bottle which

contained the hydrocodone pills, showed the UCA the contents,

and then closed the bottle.



                                    27
Case 8:19-cr-00010-JLS Document 1 Filed 12/17/18 Page 29 of 72 Page ID #:29




             i.   It is the UCA's belief that Jennifer N. opened

 the hydrocodone bottle to show the UCA the yellow color of the

 pills.     Jennifer N. asked the UCA if she had insurance, to which

 the UCA stated she did not.      Jennifer N. stated that the total

 amount due for the prescriptions was $80.00 ($45.00 for the

 h ydrocodone pills and $35 for the remaining prescriptions).           The

 UCA paid for the medication and departed the pharmacy.

Undercover Doctor Visit on July 3, 2018

      24.    On July 3, 2018, DEA RDO conducted another undercover

operation at PHAM's office located at 15435 Jeffery Road, Unit

127, in Irvine, California.      The same UCA entered the business

equipped with two covert recording devices to attempt to acquire

a prescription from PHAM.      The following are the details of the

visit as documented in a DEA report by the UCA:

             a.   At approximately 12:30 p.m., the UCA entered

PHAM's medical office in order to complete an undercover office

visit with PHAM.     Upon entering the facility, the UCA was

greeted by a female receptionist.       The UCA stated that she

wanted a refill of prescriptions.       The receptionist stated that

the UCA would need to call the office a day prior to refills.

The UCA asked if she can be seen by PHAM to discuss other things

regarding the medication.      The receptionist asked for which

medication the UCA needed a refill.       Initially, the UCA did not

discuss the specific medication with the receptionist.          After

the receptionist pressed the UCA for a specific medication that

needed filling, the UCA stated "Norco."        The receptionist told

the UCA that the cost for the visit would be $100.00, at which
Case 8:19-cr-00010-JLS Document 1 Filed 12/17/18 Page 30 of 72 Page ID #:30




time the UCA paid the fee in cash to the receptionist.          The UCA

 asked the receptionist if PHAM takes appointments, to which the

 receptionist stated that PHAM's office accepts walk-ins only.

The UCA was asked to wait for PHAM to see her.         While waiting,

the receptionist asked the UCA if she previously filled her

prescriptions at "Bristol Pharmacy," to which the UCA said yes.

             b.     At approximately 1:00 p.m., the UCA was called to

the examination room to be seen by PHAM.        Sometime after being

seated in the exam room, PHAM entered the room and greeted the

UCA.     PHAM began to question the UCA about previously prescribed

medications to include the hydrocodone and carisoprodol.            The

UCA stated that she had been taking the muscle relaxer "as

needed," and that a refill for the hydrocodone was needed.            PHAM

asked more questions regarding the UCA's need for further

medication.       During the conversation, PHAM asked if the UCA had

ever received an x-ray for her lower back, to which the UCA

stated, "No."      PHAM suggested that the UCA obtain a lower back

x-ray in order to ~~justify" the continued prescription of

h ydrocodone.     PHAM asked the UCA to stand up and face away from

him.     The UCA stood up, and PHAM pointed to various areas around

the UCA's lower back and asked the UCA to specify troublesome

areas.    After discussing this, PHAM told the UCA that he would

be prescribing a two-month supply of hydrocodone and began

writing in his prescription pad.

            c.     The UCA presented that she had been experiencing

stressful situations that related to her family and she believed

this was triggering the problems with her back area.         PHAM




                                    29
Case 8:19-cr-00010-JLS Document 1 Filed 12/17/18 Page 31 of 72 Page ID #:31




 agreed that high stress can trigger other health problems and

 noted that the UCA had a high pulse reading.        The UCA further

 discussed ~~family issues" with PHAM and stated that she cannot

sleep at night.     PHAM initially offered the UCA a sleeping aid,

but the UCA stated that the problem is not sleep-related.           PHAM

told the UCA that he can prescribe something else, but wanted to

make the UCA aware of what is called a ~~triple threat," when

certain medications are combined dangerously, and can cause

death if misused.

            d.    Having spoken with other investigators and

medical experts, I know that a ~~Triple threat," also referred to

as a "Holy Trinity," is the combined use of an opioid (such as

h ydrocodone), a benzodiazepine (such as Valium), and

carisoprodol (a muscle relaxer like Soma).        During the last

visit to PHAM by the UCA in June 2018, PHAM prescribed

carisoprodol, as well as hydrocodone and naproxen.         During this

visit, PHAM prescribed hydrocodone, naproxen, and a

benzodiazepine.     After discussing this, PHAM began writing on

his prescription pad and recommended a low dose of Valium for

the UCA.    PHAM asked where the UCA would get the prescriptions

filled, and the UCA stated ~~Bristol."       Shortly after PHAM wrote

the prescriptions, the UCA exited the examination room with the

two prescriptions.

           e.    The UCA met with a male receptionist outside the

exam room, who asked to make photocopies of the UCA's

prescriptions.    The UCA observed the receptionist make copies of

the two prescriptions before the UCA departed the office.
Case 8:19-cr-00010-JLS Document 1 Filed 12/17/18 Page 32 of 72 Page ID #:32




            £     At approximately 1:41 p.m., the UCA arrived at

 Bristol Pharmacy, located at 250 E Yale Loop Unit C, Irvine,

 California.     Upon entering, the UCA recognized Jennifer N. from

 her previous visit to Bristol Pharmacy on June 7, 2018.         The UCA

 approached Jennifer N. and stated that she just came from PHAM's

office.    Jennifer N. reviewed the UCA's prescriptions and stated

that she cannot fill the Valium because the UCA was prescribed

2mg tablets and the pharmacy does not carry those.          Jennifer N.

stated that PHAM "usually prescribes 10mg" tablets and that is

all the pharmacy has on site.       Afterward, Jennifer N. told the

UCA that the other prescription would be filled in approximately

15 minutes.

            g.    A short time later, Jennifer N. called the UCA to

the counter and opened the bottle containing

h ydrocodone/"Norco."    The UCA observed that they were large,

oval-shaped white pills and asked if she can have the "yellow

ones," the same from the previous visit in June.         Jennifer N.

stated that the yellow pills cost more.        When the UCA asked how

much the yellow Norco pills cost, Jennifer N. stated that the

white ones were $1.25 per pill and the yellow ones were $1.75

per pill, and that the order would be approximately $30.00 more.

The UCA asked Jennifer N. to exchange the white pills for yellow

ones, and Jennifer N. stated it would be done within five

minutes.    Shortly after, Jennifer N. showed the UCA the yellow

Norco pills.     Jennifer N. told the UCA that the total for the

prescriptions would be $113.00, and the UCA paid Jennifer N. in

cash and departed the pharmacy.




                                    31
Case 8:19-cr-00010-JLS Document 1 Filed 12/17/18 Page 33 of 72 Page ID #:33




            h.    The UCA noted a difference in price from the

first visit to the second.      During the first visit on June 7,

2018, the UCA paid Bristol Pharmacy $45.00 for 30 tablets of the

 yellow hydrocodone pills.     However, during this visit, the UCA

paid $113.00 for 60 tablets of the yellow hydrocodone pills,

which is not consistent with the pricing on June 7, 2018.           In

addition, the UCA paid Bristol Pharmacy $10.00 for 60 tablets of

naproxen on June 7, 2018, but paid Bristol Pharmacy $8.00 for

the same quantity of naproxen during the July visit.

      25.   I reviewed the video of the UCA visit and observed

patient files to be on the wall behind the reception desk.            I

also observed a computer located at the reception desk.          There

also appeared to be another computer located in the office area

beyond the waiting room.      DI Hadland informed me that she

observed in the video a computer located in an exam room.          When

the UCA was in the exam room with PRAM, the UCA observed PHAM

writing notes in the UCA's physical patient file.         The UCA also

noted that before the UCA departed PHAM's office, an office

worker took a photocopy of the UCA's prescription.         The

photocopier was located behind the reception desk.

PHAM's Patients Believed to be Diverting Pharmaceutical Pills

      26.   Orange County Sheriff's Deputy and DEA Task Force

Officer Michael Thalken ("TFO Thalken") has informed me that

E.G., a ~~patient" of PHAM's, using telephone number 714-xxx-

1255, has been identified on at least two separate occasions as

someone illegally selling pharmaceutical pills.         TFO Thalken

obtained, pursuant to a Grand Jury Subpoena, CURES records




                                    32
Case 8:19-cr-00010-JLS Document 1 Filed 12/17/18 Page 34 of 72 Page ID #:34




 regarding E.G. from January 3, 2018, through June 28, 2018.          An

 analysis of E.G.'s CURES report of the scheduled prescriptions

E.G. obtained from January 3, 2018, to June 28, 2018, shows E.G.

 obtained thirty-two individual prescriptions on nine separate

dates from Dzung PHAM, D.O., in Irvine, California.          The records

further show E.G. has been obtaining prescriptions for high dose

and large quantities of narcotics- and amphetamine-based

prescriptions.     The CURES records for E.G.'s prescriptions from

PHAM from January 3, 2018, to June 28, 2018, show the following:

            a.   E.G. obtained from PHAM seven separate

prescriptions for 150 pills of 30-mg oxycodone HCL pills,

totaling 1,050 pills of oxycodone HCL, a schedule II controlled

narcotic.    Based on my training and experience, I know oxycodone

HCL is a narcotic-based prescription drug that is highly

addictive and often diverted and abused.        I also know that 30-mg

of oxycodone HCL pills is an extremely high dose and 150 pills

is a very large monthly quantity, both indicative of a high

opioid tolerance from long term use and/or being illegally

diverted to the street.

            b.   E.G. obtained from PHAM seven separate

prescriptions for 150 pills of hydrocodone bitartrate-

acetaminophen 10/325-mg pills, totaling 1,050 pills of

h ydrocodone, a schedule II controlled narcotic.        Based on my

training and experience, I know hydrocodone bitartrate-

acetaminophen is a narcotic-based prescription drug that is

highly addictive and often diverted and abused.         I also know

that 10/325 mg of hydrocodone bitartrate-acetaminophen pills is




                                    33
Case 8:19-cr-00010-JLS Document 1 Filed 12/17/18 Page 35 of 72 Page ID #:35




a high dose and 150 pills is a very large monthly quantity, both

indicative of a high opioid tolerance from long term use and/or

being illegally diverted to the street.

            c.     E.G. obtained from PHAM four separate

prescriptions for 120 pills of tramadol HCL 50-mg pills,

totaling 480 pills of tramadol HCL, a schedule IV controlled

narcotic.     Based on my training and experience, I know tramadol

HCL is a narcotic-based prescription drug that is highly

addictive and often diverted and abused.        I also know that 50-mg

pills is an extremely high dose and 120 pills is a very large

quantity, both indicative of a high opioid tolerance from long

term use and/or being illegally diverted to the street.

            d.     E.G. obtained from PHAM six separate

prescriptions for 90 pills of carisoprodol (Soma) 350-mg pills,

totaling 540 pills of carisoprodol, a schedule IV controlled

depressant.      Soma is a depressant that can produce a euphoria

effect in high doses.      I also know that 350-mg pills is an

extremely high dose and 120 pills is a very large quantity,

indicative of being diverted illegally to the street.

            e.    E.G. obtained from PHAM six separate

prescriptions for 90 pi11s of dextroamphetamine saccharate,

amphetamine aspartate, dextroamphetamine sulfate, amphetamine

sulfate 30-mg pills, totaling 540 pills of a schedule II

controlled stimulant.     Based on my training and experience, I

know dextroamphetamine saccharate, amphetamine aspartate,

dextroamphetamine sulfate, amphetamine sulfate is a stimulant.

I also know 30-mg is an extremely high dose.        The amounts of




                                    34
Case 8:19-cr-00010-JLS Document 1 Filed 12/17/18 Page 36 of 72 Page ID #:36




 pills obtained are indicative of them likely being diverted

 illegally to the street.

            f.    E.G. obtained from PHAM two separate

 prescriptions for 180 pills of amphetamine salt combo 30 mg

 pills, totaling 360 pills of a schedule II controlled stimulant.

 Based on my training and experience, I know amphetamine salt

combo is commonly sold as "Adderall."        I also know 30-mg is an

extremely high dose and 120 pills is a very large quantity,

indicative of being diverted illegally to the street.

      27.   While reviewing CURES reports related to PHAM, TFO

Thalken and I discovered another individual, E.S., with a date

of birth of May 3, 1982, receiving large quantities of

prescriptions from PRAM with the same listed address of record

as E.G., 56 Rush Lily, Irvine, California.z

      28.   Further analysis of the CURES reports related to the

prescriptions E.S. received from PHAM from January 3, 2018,

through June 28, 2018, shows the following:

            a.   E.S. obtained from PHAM six separate

prescriptions for 150 pills of 30-mg oxycodone HCL pills,

totaling 900 pills of oxycodone HCL, a schedule II controlled

narcotic.

            b.   E.S. obtained from PHAM six separate

prescriptions for 150 pills of hydrocodone bitartrate-




     z Based on surveillance and records from Southern California
Edison, I know that E.G. and E.S. lived at 56 Rush Lily, Irvine,
California, until approximately July 31, 2018, and subsequently
moved to Port in Irvine, California, on or about July 31, 2018.


                                    35
Case 8:19-cr-00010-JLS Document 1 Filed 12/17/18 Page 37 of 72 Page ID #:37




 acetaminophen 10/325-mg pills, totaling 900 pills of

 h ydrocodone, a schedule II controlled narcotic.

            c.    E.S. obtained from PHAM three separate

 prescriptions for 150 pills of tramadol HCL 50-mg pills, and two

 (2) separate prescriptions for 180 pills of tramadol HCL 50-mg

 pills, totaling 810 pills of tramadol HCL, a schedule IV

controlled narcotic.

            d.   E.S. obtained from PHAM six separate

prescriptions for 90 pills of carisoprodol 350-mg pills,

totaling 540 pills of carisoprodol, a schedule IV controlled

depressant.

            e.   E.S. obtained from PHAM three separate

prescriptions for 90 pills of dextroamphetamine saccharate,

amphetamine aspartate, dextroamphetamine sulfate, amphetamine

sulfate 30-mg pills, totaling 270 pills of a schedule II

controlled stimulant.

            f.   E.S. obtained from PHAM three separate

prescriptions for 90 pills of amphetamine salt combo 30-mg

pills, totaling 270 pills of a schedule II controlled stimulant.

      29.   TFO Thalken also conducted other record checks related

to E.G. and E.S., whereby he informed me that there have been

two separate domestic violence incidents between E.G. and E.S.

documented by the Irvine Police Department ("IPD") on February

19, 2016, and May 13, 2016, at 56 Rush Lily, Irvine, California.

On May 13, 2016, IPD arrested E.S. for California Penal Code ~

273.5(A) (Inflict Corporal Injury on a Spouse/Cohabitant).

According to the IPD Report from the May 13, 2016, incident,




                                    36
Case 8:19-cr-00010-JLS Document 1 Filed 12/17/18 Page 38 of 72 Page ID #:38




E.G. stated that she and E.S. have been dating and cohabitating

for two and a half years and have a child together.          She also

stated that E.S. was a recovering drug addict.

      30.   I conducted a toll analysis of PHAM's telephone

number, 949-xxx-7044, and E.G.'s number, 714-xxx-1255, and

compared the times PHAM and E.GG. exchanged text messages with

the days E.G. filled PHAM's prescriptions based on CURES

reports.

            a.   On July 30, 2018, PHAM and E.G. exchanged four

text messages.    On or about July 31, 2018, E.G. filled

prescriptions from PHAM for oxycodone HCL, aphetamine salt

combo, tramadol HCL, and hydrodone bitartrate-acetominophen.

            b.   On August 1, 2018, PHAM and E.G. exchanged six

text messages.    On or about August 2, 2018, E.G. filled a

prescription from PHAM for carisoprodol.

            c.   On August 27, 2018, PHAM and E.G. exchanged

twelve text messages, and on August 30, 2018, PHAM and E.G.

exchanged four more text messages.       On or about August 30, 2018,

E.G. filled prescriptions from PHAM for oxycodone HCL,

aphetamine salt combo, tramadol HCL, hydrodone bitartrate-

acetominophen, and carisoprodol.

      31.   Though E.G. and E.S. obtain similar prescriptions from

PHAM, CURES reveals that E.G. and E.S. filled prescriptions from

PHAM on different dates.      Since January 2018, E.G. and E.S. have

never filled prescriptions from PHAM on the same day.          Based on

my training and experience and having spoken with other

investigators, I believe the dates on which the prescriptions



                                    37
Case 8:19-cr-00010-JLS Document 1 Filed 12/17/18 Page 39 of 72 Page ID #:39




 are filled by E.G. and E.S. may be staggered on purpose to not

 draw attention to the high volume of narcotics prescriptions

that are going to one residence.

      32.    Based on my training and experience, the totality of

this investigation, and consultation with other law enforcement

agents, I believe that based on the drugs that PHAM is

prescribing--the ~~Holy Trinity" or the ~~Triple Threat"--to E.G.

and E.S., who live together, specifically the combination of

drugs being prescribed (including the same drugs prescribed to

both E.G. and E.S.) during the same timeframe, the high dosage

of the drugs, and the large quantity in each prescription, that

E.G. is diverting the drugs illegally to the street and

illegally distributing controlled substances.

Intercepted Orange County Jail Communications

      33.    On July 24, 2018, Orange County Sheriff's Department

("OCSD") Investigator Lee provided TFO Thalken with a letter

that was found by Santa Ana Police Officer P. Beaumarchais

during a traffic stop.      The traffic stop was conducted of known

gang members and the letter was located in the vehicle.          Upon

reading the letter, Officer Beaumarchais recognized the contents

of the letter to contain information regarding narcotics

trafficking in the jails.      Officer Beaumarchais seized the

letter for further investigation.       As part of the investigation,

OCSD Custody Intelligence Unit was notified and alerted to the

issues.     Investigator Lee recognized the recipient of the letter

to be Lorenzo G., also known as ~~Lalo".       The author of the

letter addressed himself as Lalo's Tio, who Investigator Lee
Case 8:19-cr-00010-JLS Document 1 Filed 12/17/18 Page 40 of 72 Page ID #:40




 believed to be Natividad G., currently an inmate of the Orange

 County Jail.    Below is a transcription of the letter that was

 written in English and dated ~~7/11/18":

            a.    Ay Lalo this is your Tio ok. What this letter

says, can you please call this # & relay everything that I say

in the letter plz? 714-xxx-6696 ~~Downer" It's on behalf of Frost

 & Tio that we said how much $ they have to give you for the

Quarter pound of Window? We now it's 550$ we wanted to know if

 you can help us out & if yes how much $ do we have to give you

to make it happen porfay. Also what name do you want us & send

the 100$ for the DR. for the subs?       Give a name to my nephew or

if a hyna will meet up with you to give you the $? Also the Dr

is located @ IRVINE, his name is DR. PHAM! Tell the Dr that you

have a couple gram habit a day & that his wife wants him to stop

so he heard about the new thing called "Suboxin 8mg".          Tell him

to look online for DR. PhAM IRVINE.com #        Then ca11 the Dr & set

the appointment & when he gets there to give the Dr. Personally

the 100$ only the DR. PHAM! The Dr. is supposed to give you 2

priscription For 1 month 90 subs 8mg & the next month as well!

But if he gives you 1 month dont trip get it, even if it's 30,

60, 90 get it plz!     Tell him Frost & Tio sends there [illegible]

we got him on $ a extra for all his help! Spenga that we don't

really got that much $ but you know what happened [illegible]

were here with us in L! Tell Julio those [illegible] # plz!

Also the 2 individuals that are suppose to help out is my

brother & [illegible]!     Let's make this happen & make all of us

$.   Gracias for your help & stay up!      Call Grinch 714-xxx-1064 &




                                    39
Case 8:19-cr-00010-JLS Document 1 Filed 12/17/18 Page 41 of 72 Page ID #:41




 tell him if he can give you the oz of window to you Downer & if

 you can hold it plz?     Gracias [illegible]. PS. LALO you can take

 a picture of it & send it to him or call him & Read it to him

plz!    Also we haven't forgot about you. If this goes good we got

 you dont trip!    Also send me the baby pictures plz! Take care &

stay up & God Bless you & Love you!        Your Tio!

       34.   Based on my training, knowledge, experience, and

having spoken with other investigators, I believe Natividad G.

is asking "Lalo" to obtain Suboxone from PHAM for the purpose of

smuggling the Suboxone into jail.        Furthermore, I believe PHAM

likely knows that the Suboxone is going into the jails when

Natividad G. tells Lalo to tell PHAM "Frost & Tio sends there

[illegible]" and they ~~got him on $ a extra for all his help."

       35.   Investigator Lee informed TFO Thalken and me that

Suboxone is currently one of the most trafficked narcotics in

the Orange County Jail system with strips of Suboxone being sold

for $100-$150 each.

       36.   On or about August 1, 2018, TFO Thalken and I were

also made aware of intercepted jail communications, also called

"kites," that were seized at the Theo Lacy jail facility in

Orange County, California.      Investigator Lee provided TFO

Thalken with the report referring to the intercepted kites from

an Orange County Jail inmate that mentioned using PHAM to obtain

Suboxone and Xanax that could be smuggled into the jail and for

the inmate to distribute and sell the drugs in the jail.




                                    ~~
Case 8:19-cr-00010-JLS Document 1 Filed 12/17/18 Page 42 of 72 Page ID #:42




Interview of CVS Pharmacist on September 27, 2018

      37.    On September 27, 2018, DI Kolb and I interviewed a

 pharmacist at the CVS Pharmacy located within Target at 3750

 Barranca Parkway, Irvine, CA 92606.       The pharmacist stated that

she and the other pharmacists decided to stop accepting PHAM's

prescriptions for opiates approximately five years ago.

      38.    She stated that many of the patients coming in with

prescriptions from PHAM were very young in age and would often

pay cash for their prescriptions.       She also mentioned that the

amount of opiates being prescribed was significant and

excessive.    She mentioned that she would see prescriptions for

120 10-mg Norcos.     She stated that she and the other pharmacists

would call PHAM's office and inquire why there were so many

opiates being prescribed and would ask him what his diagnosis

was for the patient for whom he was prescribing large amounts of

opiates.    She indicated his explanations were insufficient so

she and her co-workers decided to stop accepting his

prescriptions.

      39.   She also said that when that pharmacy became a CVS

pharmacy around December 2015, she and her co-workers were made

aware that CVS as a company had stopped accepting PHAM's

prescriptions.

Interview of Spouses of PHAM's Patients on October 16, 2018

      40.   On October 16, 2018, California Medical Board

Investigator Amber Driscoll and I interviewed R.C. to discuss

her complaint to the Medical Board of California regarding PRAM.

The following is a summary of the interview:
Case 8:19-cr-00010-JLS Document 1 Filed 12/17/18 Page 43 of 72 Page ID #:43




            a.    R.C. stated that her husband, T.C., struggles

 with an opioid addiction and is currently a patient of PHAM's.

 He is also currently under the care of a primary care physician

through their medical insurance.         He is also seeing a

psychiatrist for the treatment of addiction.         The psychiatrist

is prescribing buprenorphine (Suboxone) and anti-depressants.

            b.    She stated that she believed T.C. called PHAM two

weeks prior for a Suboxone prescription.        PHAM now bills the

visits through their insurance.       Previously, T.C. would try to

hide the fact that he was going to PRAM, so he would pay cash.

When the money ran out, he started using the insurance.          When

T.C. was going on a regular basis to PHAM, he would go as often

as every two to three weeks.

            c.   R.C. said that T.C. would get prescriptions for

Suboxone and oxycodone filled at the same pharmacy.          In April

2017, T.C. was hospitalized for Xanax withdrawal seizures.           He

was in the hospital for one week.        At that time, one of the

physicians told her that he ran a report (CURES) for T.C. and

that PHAM was prescribing a dangerous amount of drugs to T.C.

and suggested that she should report PHAM to the Medical Board.

T.C. was taking six to eight oxycodone and Xanax at the same

time on a daily basis.

           d.    R.C. stated she and T.C. have been together for

ten years and she thinks he became addicted to oxycodone and

Xanax in 2013.    She became aware of PHAM prescribing to T.C. in

2017.   She does not know how T.C. started seeing or initially

heard of PRAM, but she believes it was simply through the




                                    42
Case 8:19-cr-00010-JLS Document 1 Filed 12/17/18 Page 44 of 72 Page ID #:44




 grapevine.       She stated T.C.'s addiction has gotten significantly

 worse over the last two years.

             e.      When asked if she had ever been to PHAM's office,

she said no.        She has never been to PHAM's office with her

 husband or as a patient.       When asked if she thought her husband

 would ever use her driver's license to obtain a prescription,

she said she did not know.        She stated she has found her

driver's license in his wallet before, and there was no reason

for him to have it.

            f.       R.C. stated that on December 25, 2017, T.C.

entered a VA rehabilitation facility and was released in

February 2018.        She stated that T.C. told PHAM he had been in

rehab; however, R.C. found prescriptions written by PHAM after

that time.        In May 2018, T.C. went to rehab again.   She stated

that T.C. told her a few weeks ago that PHAM would not prescribe

to him anymore, except for Suboxone and anti-inflammatories,

because PHAM knows he is an addict.        He also told her PHAM would

not prescribe to him anymore after he completed rehab in

February 2018.

            g.      R.C. stated that T.C. usually goes to HV Pharmacy

or Tower Pharmacy.       T.C. told her that HV Pharmacy has an

agreement with PHAM, so PHAM can call in prescriptions because

PHAM knows the pharmacist and can call her to fill

prescriptions.

            h.      I conducted a review of CURES and found three

prescriptions in R.C.'s name prescribed by PHAM, which were




                                     43
Case 8:19-cr-00010-JLS Document 1 Filed 12/17/18 Page 45 of 72 Page ID #:45




 filled on the following dates for the following controlled

 substances and the number of pills:

2018-08-04           R.0 OXYCODONE HCL    30 MG     30
2018-08-20           R.C. DIAZEPAM        10 MG     30
2018-08-27           R.C. OXYCODONE HCL   30 MG     45

             i.      Per CURES, T.C. also received a prescription of

Oxycodone from PHAM on August 6th, 14th, 30th, and on September

 4th of 2018.       Furthermore, on September 7 of 2018, PHAM wrote

T.C. a prescription for buprenorphine hydrochloride (Suboxone).

            j.        Based on our interview of R.C. who stated she

has never seen PHAM as a patient, in conjunction with the CURES

report, Investigator Driscoll and I believe PHAM prescribed

oxycodone for T.C. in R.C.'s name in order to give T.C. extra

oxycodone prescriptions.        As a result, I believe PHAM illegally

distributed controlled substances, specifically oxycodone HCL

30mg, a Schedule II narcotic controlled substance, to T.C., in

the name of R.C., on August 4, 2018, and August 27, 2018, in

violation of 21 U.S.C. ~ 841(a)(1).

      41.    On October 16, 2018, Investigator Driscoll and I

interviewed M.K. to discuss her complaint to the Medical Board

of California regarding PHAM.        The following is a summary of the

interview:

             a.      M.K. stated she has been separated from her

husband, A.K., since January 2018 due to his long-time

addiction.        She stated A.K. completed a 28-day rehab program

three weeks ago.

             b.     She stated they have been together since 2010, at

which time A.K. was completing a court-ordered rehab.          She



                                    :~
Case 8:19-cr-00010-JLS Document 1 Filed 12/17/18 Page 46 of 72 Page ID #:46




 stated his addiction to prescription pills began after high

 school.   A year after they started dating, she noticed A.K.'s

 behavior changed and she could tell he was under the influence

 of prescription pills.

             c.      She became aware of PHAM when she found

 prescription bottles for A.K. strewn about their house.

 Sometimes, she would even find random pills on the ground.          In

 2013, she told A.K. that she wanted to talk to PHAM.         She and

A.K. went together to talk to PRAM.        PHAM seemed concerned about

the pills A.K. was taking.        PHAM knew A.K. had been to rehab for

opioid addiction and M.K. said that he acted as if he wanted to

help.   PHAM had a report of all the medications he had

prescribed to A.K. and told her he did not know how A.K. was

finishing the medications so fast.        PHAM told them he would

prescribe something so A.K. would be able to wean off the drugs,

but M.K. could not recall the name of the medication.          For the

first few days, she would hand A.K. the pill when he was

supposed to take it.        After that, she gave the prescription to

him to take on his own.        M.K. described PHAM's waiting room as

full of addicts.

             d.      A.K. told her that some of the pharmacies do not

fill PHAM's prescriptions.        Approximately three to four months

after speaking with PHAM, M.K. found pills on the floor again.

Over the years, they tried to talk it out.        A.K. again went to

an outpatient rehab treatment, but would eventually relapse.

            e.       In January 2017, M.K. asked A.K. to move out of

the house.        He went to another outpatient rehab program and




                                     45
Case 8:19-cr-00010-JLS Document 1 Filed 12/17/18 Page 47 of 72 Page ID #:47




 changed jobs.    In May 2017, she allowed him to return to the

 house.    In August 2017, she again found prescription pills for

 opioids prescribed by PHAM.     In frustration, she reached out to

A.K.'s mother and sister.      She stated that A.K.'s sister, T.K.,

is a nurse and soon thereafter called PRAM and asked him why he

 was prescribing opioids to A.K.      M.K. stated the last four

months of 2017 were very difficult as A.K., a jeweler by trade,

could not function at work.

             £    On December 25, 2017, she stated that A.K. was so

negatively affected by the opioids that he could barely open a

Christmas present from his son.       M.K. recorded the incident and

played the recording for us, at which time we observed A.K. in

an almost catatonic state.      He had a hard time lifting his hands

and was audibly slurring his words.

             g.   On that same day, M.K. called A.K.'s mother and

sister to come over and take care of him.        His mom went into his

car and found a backpack with ten different prescription

bottles, all dated very close together and all prescribed by

PRAM.     M.K. sent PHAM a text message and told him that if he

continued to prescribe to A.K. that PHAM would be in very big

trouble.    PRAM did not respond to her text.      A.K. went to PHAM

after that and told her PHAM refused to prescribe anything to

him.

            h.    M.K. stated A.K. has been seeing PHAM for at

least 15 years and that his addiction has been an on-going

cycle.    She thinks PHAM charged $100 per visit and accepts cash.

She believed A.K. went to PHAM at least once a week.



                                    ~,
Case 8:19-cr-00010-JLS Document 1 Filed 12/17/18 Page 48 of 72 Page ID #:48




            i.     M.K. described A.K.'s relationship with PHAM as a

friendship.      They would text message and talk on the cell phone

on a regular basis.     At one point, PHAM was trying to get A.K.

to help open a marijuana dispensary, but that plan did not

materialize.

            j.    A.K.'s favorite pharmacy was Bristol Pharmacy.

There was an Asian pharmacist at the location, but M.K. does not

know her name.     Based on my knowledge of the investigation and

as corroborated by UCA's visit to PHAM's office, I believe the

pharmacist is Jennifer N.

Toll Analysis of PHAM's Text Messages

      42.   Intelligence Analyst (~~IA") Julie Banner and I

conducted a toll analysis of PHAM's text messages from PHAM's

telephone number, 949-xxx-7044.

      43.   From July 6, 2018, to September 11, 2018, PHAM's

telephone number was in contact with 24 telephone numbers that

either were or are actively being investigated by the DEA and

other law enforcement agencies.       The following two examples are

of note, as they summarize the current criminal activity

involved in each investigation:

            a.    Based on a common call analysis, using toll

records with a date range between 07/17/2018 and 08/30/2018,

PHAM's telephone was in text message contact with E.G.'s

telephone, 714-xxx-1255, approximately 31 times.

            b.    PHAM's telephone number was in text message

contact with phone number 909-xxx-1166 on 13 occasions from July

14, 2018, through August 23, 2018.       Per open source information,



                                    47
Case 8:19-cr-00010-JLS Document 1 Filed 12/17/18 Page 49 of 72 Page ID #:49




the subscriber of 909-xxx-1166 is J.H., an opioid addict and

patient of PHAM's per CURES.       J.H.'s telephone number is in

contact with 714-xxx-0454, which is believed to be used by K.E.

I spoke with DEA SA Lindsay Burns, who informed me that K.E. is

believed to be a Southern California courier and distributor of

oxycodone and other narcotics per an active DEA investigation.

Result of the First Search Warrant served for PHAM's Text

Messages

      44.   On October 24, 2018, the Honorable Douglas F.

McCormick, United States Magistrate Judge, signed a warrant to

obtain historical text messages from PHAM's Verizon Wireless

cellular telephone, 949-xxx-7044.        On the same day, I served the

warrant on Verizon Wireless.

      45.   On October 25, 2.018, I downloaded the response packet

from Verizon Wireless, which included text messages for the

period of September 13, 2018, to October 24, 2018.          The

following is a text message exchange between from PHAM's Verizon

Wireless cellular telephone number and E.G. on October 5, 2018:

---------------Text Message for date/time - 2018-10-

05T18:17:24.000Z---------------

Message Subject:

Source Address: 714xxx1255

Destinations: [949xxx7044]

Message Contents

Hi dr Pham,

I know [E.S.] came to you. Our pain management wants all of our

accident records and its taking



                                    .•
Case 8:19-cr-00010-JLS Document 1 Filed 12/17/18 Page 50 of 72 Page ID #:50




 forever. Im a week past due for scripts. Can you write for me

 please??



----------Text Message for date/time - 2018-10-05T18:17:34.000Z-



Message Subject:

Source Address: 714xxx1255

Destinations: [949xxx7044]

Message Contents

[E.G.] 4/27/84

Roxicodone 30mg 150

H ydrocodone lOmg 150

Adderall 30mg 90

Lexapro 20mg 30

Tramadol 50mg 120 - CAN WE DO LONG ACTING TRAMADOL PLS.

Thank you



---------------Text Message for date/time- 2018-10-

05T18:17:42.000Z---------------

Message Subject:

Source Address: 714xxx1255

Destinations: [949xxx7044]

Message Contents


 Please lmk ASAP




                                    .•
Case 8:19-cr-00010-JLS Document 1 Filed 12/17/18 Page 51 of 72 Page ID #:51




---------------Text Message for date/time - 2018-10-

05T18:51:26.000Z---------------

Message Subject:

Source Address: 949xxx7044

 Destinations: [714xxx1255]

Message Contents


 Ok it is ready



---------------Text Message for date/time - 2018-10-

05T19:57:21.000Z---------------

Message Subject:

Source Address: 714xxx1255

Destinations: [949xxx7044]

Message Contents


 Thank you!!

      46.    On November 9, 2018, I reviewed the CURES report for

PHAM and found that on October 5, 2018, the same date as the

text messages above between PHAM and E.G., E.G. filled the

following four prescriptions written by PHAM:


 Drug Name                               Form   Strength    Qty   Days Supply

 AMPHETAMINE SALT COMBO                  TAB    30 MG       90                30

 ACETAMINOPHEN-HYDROCODONE

 BITARTRAT                               TAB    10/325 MG   150               25

 OXYCODONE HCL                           TAB    30 MG       150               25

 TRAMADOL HCL                            TER    100 MG      30                30




                                    50
Case 8:19-cr-00010-JLS Document 1 Filed 12/17/18 Page 52 of 72 Page ID #:52




 And on October 8, 2018, E.G. filled the following prescription

 written by PHAM:


  Drug Name                       Form    Strength    Qty   Days Supply

  CARISOPRODOL                    TAB     350 MG      90               30

      47.     Based on my training, experience, and knowledge of

 this investigation, I believe PHAM is exchanging text messages

 with E.G..     I believe E.G. is referring to her boyfriend, E.S.,

 who is also a patient of PHAM's.        Furthermore, I believe that

 E.G. asked PHAM to refill her prescriptions via text message and

 told PHAM the quantity of pills that she wanted, which are the

 numbers following the strength of the pills.        Based on the

timeframe of the exchanged messages, including PHAM's response

that the prescriptions are "ready" within 35 minutes of E.G.'s

 requests, I believe PHAM likely wrote the prescriptions without

seeing E.G. in person to provide an examination.

      48.   Based on my knowledge of this investigation and having

spoken with other medical physicians and investigators, I

believe that it is highly uncommon and suspect for a medical

professional to be communicating with his or her patients via

text message at the frequency with which PHAM and E.G. have been

communicating.

Result of the Second Search Warrant served for PHAM's Text

Messages

      49.   On November 13, 2018, United States Magistrate Judge

McCormick signed another warrant to obtain historical text

messages from PHAM's Verizon Wireless cellular telephone, 949-




                                    51
Case 8:19-cr-00010-JLS Document 1 Filed 12/17/18 Page 53 of 72 Page ID #:53




 xxx-7044. On the same day, I served the warrant on Verizon

 Wireless.

      50.    On November 15, 2018, I downloaded the response packet

from Verizon Wireless, which included text messages for the

period of October 30, 2018, at 9:25 a.m. through November 13,

2018, at 10:44 p.m.

      51.    The following is a text message exchange that occurred

on   November 6, 2018, between PHAM's Verizon Wireless telephone

number and telephone number, 949-xxx-6809, which based on an

open source check, I believe belongs to D.N., a patient of

PHAM' s



---------------Text Message for date/time - 2018-11-

06T20:42:41.000Z---------------

Message Subject:❑

Source Address: 949xxx6809❑

Destinations: [949xxx7044]

Message Contents

❑Dr. Pham you wrote [G.P.]'s Norco for only quantity of 120 and

I change it to an eight so it says 180 so he calls and confirms

right now can you confirm that you wrote a prescription for 180

quantity Norco [G.P.]




                                    52
Case 8:19-cr-00010-JLS Document 1 Filed 12/17/18 Page 54 of 72 Page ID #:54




 ---------------Text Message for date/time - 2018-11-

 06T20:43:19.000Z---------------

 Message Subject:❑

 Source Address: 949xxx6809❑

 Destinations: [949xxx7044]

 Message Contents

 ❑[G.P.] norco was for 180



---------------Text Message for date/time - 2018-11-

06T20:43:31.000Z---------------

Message Subject:❑

Source Address: 949xxx6809❑

Destinations: [949xxx7044]

Message

  Contents They might call you



---------------Text Message for date/time - 2018-11-

06T20:43:45.000Z---------------

Message Subject:❑

Source Address: 949xxx7044❑

Destinations: [949xxx6809]

Message Contents

❑I do not agree to give [G.P.] 180 norco. He should be on 120

only




                                    53
Case 8:19-cr-00010-JLS Document 1 Filed 12/17/18 Page 55 of 72 Page ID #:55




 ---------------Text Message for date/time - 2018-11-

 06T20:44:19.000Z---------------

 Message Subject:❑

 Source Address: 949xxx6809❑

 Destinations: [949xxx7044]❑

 Message Contents

 ❑You have been giving him 180 the whole time



---------------Text Message for date/time - 2018-11-

06T20:44:30.000Z---------------

Message Subject:❑

Source Address: 949xxx6809❑

Destinations: [949xxx7044]

Message Contents

 Some are for me
               ^'--      ---~-     r---   -       ice_           nn~ n ~ ~
---------------l~Xt    r1~55d(~C   tUL    C.~cLL~/  L1IClC   -   GV10-11-



06T20:44:49.000Z---------------

Message Subject:❑

Source Address: 949xxx6809❑

Destinations: [949xxx7044]

Message Contents

❑Can I bring these two back and get them for 180 please




                                          54
Case 8:19-cr-00010-JLS Document 1 Filed 12/17/18 Page 56 of 72 Page ID #:56




---------------Text Message for date/time - 2018-11-

06T20:45:34.000Z---------------

Message Subject:❑

Source Address: 949xxx6809❑

Destinations: [949xxx7044]

Message Contents

 It's always been 180



---------------Text Message for date/time - 2018-11-

06T20:45:47.000Z---------------

Message Subject:❑

Source Address: 949xxx6809❑

Destinations: [949xxx7044]

Message Contents

 We truly need them



---------------Text Message for date/time - 2018-11-

06T20:46:58.000Z---------------

Message Subject:❑

Source Address: 949xxx6809❑

Destinations: [949xxx7044]

Message Contents

❑Can I I please come back and get scripts for 180




                                    55
Case 8:19-cr-00010-JLS Document 1 Filed 12/17/18 Page 57 of 72 Page ID #:57




---------------Text Message for date/time - 2018-11-

06T20:47:05.000Z---------------

Message Subject:❑

Source Address: 949xxx7044❑

 Destinations: [949xxx6809]

Message Contents

  Ok



---------------Text Message for date/time - 2018-11-

06T20:47:29.000Z---------------

Message Subject:❑

Source Address: 949xxx6809

Destinations: [949xxx7044]❑

Message Contents

❑Thank you. Will be back later. Taking mom to an eye appointment



                 Text Message for date/time - 2018-11

06T20:49:43.000Z---------------

Message Subject:❑

Source Address: 949xxx7044❑

Destinations: [949xxx6809]

Message Contents

❑FYI, I will charge [G.P.] 140 for the two month supplies for

norco.
Case 8:19-cr-00010-JLS Document 1 Filed 12/17/18 Page 58 of 72 Page ID #:58




---------------Text Message for date/time - 2018-11-

06T20:50:19.000Z---------------

Message Subject:❑

Source Address: 949xxx6809❑

 Destinations: [949xxx7044]

Message Contents

  Can we do $



---------------Text Message for date/time - 2018-11-

06T20:50:23.000Z---------------

Message Subject:❑

Source Address: 949xxx6809❑

Destinations: [949xxx7044]

Message Contents 120



---------------Text Message for date/time - 2018-11-

06T20:51:20.000Z---------------

Message Subject:❑

Source Address: 949xxx7044❑

Destinations: [949xxx6809]

Message Contents

 Fine.




                                    57
Case 8:19-cr-00010-JLS Document 1 Filed 12/17/18 Page 59 of 72 Page ID #:59




 ---------------Text Message for date/time - 2018-11-

 06T20:51:59.000Z---------------

 Message Subject:❑

 Source Address: 949xxx6809❑

 Destinations: [949xxx7044]

Message Contents

 ❑I don't have any cash on me right now after paying your office

visit and the 60 I gave you can we

start that next time



---------------Text Message for date/time - 2018-11-

06T20:52:27.000Z---------------

Message Subject:❑

Source Address: 949xxx6809❑

Destinations: [949xxx7044]

Message Contents

❑I will come back at 3 o'clock to see you and just to let you

know [G.P.] is one of the investors I have in your oil once you

get a plan together

---------------Text Message for date/time - 2018-11-

06T20:53:06.000Z---------------

Message Subject:❑

Source Address: 949xxx7044❑

Destinations: [949xxx6809]

Message Contents

 Ok❑Good to know
Case 8:19-cr-00010-JLS Document 1 Filed 12/17/18 Page 60 of 72 Page ID #:60




---------------Text Message for date/time - 2018-11-

06T20:54:00.000Z---------------

Message Subject:❑

Source Address: 949xxx6809❑

 Destinations: [949xxx7044]

Message Contents

❑He is also the CEO of a public company



---------------Text Message for date/time - 2018-11-

06T20:55:00.000Z---------------

Message Subject:❑

Source Address: 949xxx6809❑

Destinations: [949xxx7044]

Message Contents

❑Since we keep [G.P.] separate from your office staff do you

want to just come out and meet me when I get to your office or

do you want me to act like you need to come back and talk to you

in your office for something

---------------Text Message for date/time - 2018-11-

06T20:56:23.000Z---------------

Message Subject:❑

Source Address: 949xxx6809❑

Destinations: [949xxx7044]

Message Contents

❑They did see his prescriptions. They didn't photo copy his.

They never have



                                    59
Case 8:19-cr-00010-JLS Document 1 Filed 12/17/18 Page 61 of 72 Page ID #:61




---------------Text Message for date/time - 2018-11-

06T20:57:07.000Z---------------

Message Subject:❑

Source Address: 949xxx7044❑

Destinations: [949xxx6809]

Message Contents

❑Text me whenever you are in the back of my office, door #127.



---------------Text Message for date/time - 2018-11-

06T20:57:12.000Z---------------

Message Subject:❑

Source Address: 949xxx6809❑

Destinations: [949xxx7044]

Message Contents

❑You kept his file private in your personal affects



---------------Text Message for date/time - 2018-11-

06T20:57:13.000Z---------------

Message Subject:❑

Source Address: 949xxx6809

Destinations: [949xxx7044]

Message Contents

❑Ok

      52.   On December 1, 2018, I reviewed the CURES report for

PHAM and found that on November 6, 2018, the same date as the




                                   .~
Case 8:19-cr-00010-JLS Document 1 Filed 12/17/18 Page 62 of 72 Page ID #:62




 above text messages, G.P. filled the following two prescriptions

 written by PHAM:

 Drug Name                                        Form     Strength           Qty

 ALPRAZOLAM                                       TAB      2 MG               90

 HYDROCODONE BITARTRATE-ACETAMINOPHE              TAB      325 MG-10 MG       180

      53.    Based on my training, experience, and knowledge of

this investigation, I believe D.N. texted PHAM and asked PHAM to

write a prescription for 180 ~~norcos", or hydrocodone pills, for

another person by the name of G.P.       Furthermore, I believe that

PHAM knew at least some of the hydrocodone pills obtained from

PHAM's prescription would be used by someone other than G.P. --

i.e., the user of telephone number 949-xxx-6809, as D.N.

indicated he was using some of G.P.'s prescriptions for himself.

D.N. also verified that PRAM would keep the file for G.P. in

PHAM's personal effects.

      54.    The following is a text message exchange that occurred

on November 7, 2018, between PHAM's Verizon Wireless telephone

number and telephone number 803-xxx-0091, which based on an open

source check, and information included in the text messages, I

believe belongs to C.K., a patient of PHAM's:



---------------Text Message for date/time - 2018-11-

07T02:04:47.000Z---------------

Message Subject:❑

Source Address: 803xxx0091❑

Destinations: [949xxx7044]

Message Contents




                                    61
Case 8:19-cr-00010-JLS Document 1 Filed 12/17/18 Page 63 of 72 Page ID #:63




❑I'm home now thank you for everything I am just super sleepy

and just feel little bloated that's all. Going back to sleep

now. Love you. Are you coming over tomorrow morning? Obviously I

can't have sex, but we don't have any groceries and I can make

$150 off of Dino's prescription For getting it for him, and I'm

almost out of my alprazolam I think, we can look at it tomorrow

if you don't mind. I'm kind of seeing blurry right now and

hoping this is coming out right. I love you



---------------Text Message for date/time - 2018-11-

07T02:24:19.000Z---------------

Message Subject:❑

Source Address: 949xxx7044❑

Destinations: [803xxx0091]

Message Contents

❑Ok❑Just rest.❑I will deposit 300 into your account tonight.



---------------Text Message for date/time - 2018-11-

07T02:32:11.000Z---------------

Message Subject:❑

Source Address: 803xxx0091❑

Destinations: [949xxx7044]

Message Contents

❑I still wanted to spend time with you tomorrow we don't have to

have sex, or you could just go down on me! They went in through

m y bellybutton and made small three incisions right above my

pubic bone so I'd love for someone to stimulate my clitoral



                                    62
Case 8:19-cr-00010-JLS Document 1 Filed 12/17/18 Page 64 of 72 Page ID #:64




 hood! I would also like to get Dino's prescription for him,

 Because everything helps. Can I please have an orgasm tomorrow?

 Or all of this shit would've been for nothing. Am I making

 sense, I feel great just a little bloated.



---------------Text Message for date/time - 2018-11-

07T03:14:51.000Z---------------

 Message Subject:❑

Source Address: 949xxx7044❑

 Destinations: [803xxx0091]

Message Contents

❑Your request is my command

      55.   On December 1, 2018, I reviewed the CURES report for

PHAM and found that on November 9, 2018, two days after the

above text conversations, Dino B., the only patient identified

with the first name of ~~Dino" in a two month CURES report for

PHAM ranging from October to November 2018, filled the following

prescription written by PHAM:

  Drug Name                               Form   Strength                     Qty

  AMPHETAMINE SALT COMBO                  TAB    30 MG                        90

      56.   Based on my training, experience, and knowledge of

this investigation, I believe the above text messages references

that PHAM is writing prescriptions that he knows will be sold

for cash when the user of telephone number 803-xxx-0091 writes,

"I can make $150 off of Dino's prescription For getting it for

him... I would also like to get Dino's prescription for him,

Because everything helps."



                                    63
Case 8:19-cr-00010-JLS Document 1 Filed 12/17/18 Page 65 of 72 Page ID #:65




      57.   Based on my knowledge of this investigation, having

 reviewed PHAM's text messages, and having conducted an open

source search, I believe the user of telephone number, 803-XXX-

0091, is PHAM's patient, C.K.       I also believe based on having

 read the text messages and comparing listed addresses on CURES

that C.K. has a daughter with the initials of A.K, who is

approximately 9 years old.      Having reviewed PHAM's CURES

reports, I know that PHAM is also prescribing medications for

both C.K. and her daughter, A.K.        Further troubling from a

review of the text messages is PHAM appears to be having an

intimate relationship with his patient, C.K., to whom PHAM is

also prescribing controlled substances.

      58.   The following is a text message exchange that occurred

on or about November 9, 2018, between PHAM's Verizon Wireless

telephone number and telephone number, 931-xxx-2329, which based

on open source records and my knowledge of this investigation, I

believe to be used by PHAM's patient T.C., discussed above:

---------------Text Message for date/time - 2018-11-

09T23:54:56.000Z---------------

Message Subject:❑

Source Address: 949xxx7044❑

Destinations: [931xxx2329]

Message Contents

❑Hi [patient's name]~One of my patient just told me that the

thousand oak shooter, ian david long, had my prescription

bottles that belong to some else. I never saw Mr. Long before,

so i dont know the implication of



                                   .~
Case 8:19-cr-00010-JLS Document 1 Filed 12/17/18 Page 66 of 72 Page ID #:66




this information.



---------------Text Message for date/time - 2018-11-

 10T00:01:06.000Z---------------

Message Subject:❑

Source Address: 931xxx2329❑

Destinations: [949xxx7044]

Message Contents

❑I11 get [my wife] on it, if its not his prescriptions you are

clear ok, dont worry...do you know who the person was that had

the original script? But thats not on you, if i give my meds to

some crazy person its on me, not you, you have no control over

what happened after a patient leaves your office ok..but i will

ask [my wife] to clarify.

      59.   Based on my training, experience, knowledge of this

investigation, and having reviewed PHAM's text messages, I

believe PHAM is texting a patient of his to express concern that

Ian David Long, the individual who shot and killed twelve people

in Thousand Oaks, California, on November 7, 2018, had in his

possession prescriptions written by PHAM.        Though it is unclear

as for whom the prescriptions were written, PHAM's text message

reveals the possibility that PHAM knew his prescriptions could

have been diverted and used by other individuals.

Sum~nary of the Troublesome Findings within PHAM's Text Messages

      60.   After reviewing the results of the first and second

search warrants for PHAM's text messages, I observed the

following red flags:




                                    65
Case 8:19-cr-00010-JLS Document 1 Filed 12/17/18 Page 67 of 72 Page ID #:67




            a.    From September 13, 2018, to October 2, 2018, over

 100 different patients texted PRAM to refill their

prescriptions, often times dictating to PHAM what they wanted,

to include the type and quantity of drug.        Per CURES, at least

84 of those patients had their prescriptions filled on the same

day or within the next two days of their text messages.          The

drugs requested include, but are not limited to, adderall,

oxycodone, tramadol, suboxone, norco, soma, alprazolam, and

h ydrocodone bitartrate-acetaminophen.

            b.    Several of PHAM's patients sent PHAM texts

requesting ~~Roxy's," which I know is a commonly used street

slang for Roxicodone, a brand name for oxycodone.         One text in

particular, sent by patient S.C. on November 5, 2018, states,

"hi dr pham, can you please have my script ready for pick

up...90 roxy, and 60 xanax, thank you...[patient's first name]."

On November 9, 2018, patient S.C. filled PHAM's prescription for

Alprazolam 2 mg quantity 60 and for Oxycodone HCL 30 mg quantity

90.

            c.   These are a summary of the text messages and do

not purport to identify all of the illicit activities suggested

within the text messages.

Financial Analysis of PHAM's Banking Activities

      61.   On November 8, 2018, DEA Senior Financial Investigator

Dennis Packer provided me with the below information regarding

the banking activities of PHAM.

            a.   PHAM and his wife have nine bank accounts between

them at East West Bank ("EWB") and PHAM has one account at Wells



                                   ..
Case 8:19-cr-00010-JLS Document 1 Filed 12/17/18 Page 68 of 72 Page ID #:68




 Fargo Bank ("WFB").    Between 2013 and September 2018, PRAM, dba

 IRVINE VILLAGE URGENT CARE, deposited over $5 million, the bulk

 of which was cash deposits, primarily in accounts at EWB, but

 also at WFB from 2016 through 2018.       PRAM sometimes structured

 his cash deposits to avoid the currency transaction reporting

 requirement, and typically would withdraw or transfer his funds

soon after depositing them.

            b.   PHAM also maintained a business banking account

in which the majority of the deposits were checks from various

health care providers, which PHAM used the funds to pay personal

expenses directly from the account.       PHAM also had a merchant

account for his business in which PRAM deposited approximately

$1.7 million from 2013 through 2018.

      62.   Per a review of Registrant Information Consolidated

System, in February of 2018, PHAM applied to the Center for

Substance Abuse Treatment to increase his opioid addiction

treatment to the maximum of 275 patients from 100 patients.

      63.   I reviewed CURES reports for four days ranging from

the months of January through June 2018.        The following is what

I discovered after reviewing CURES:



            a.   On January 31, 2018, approximately 21 patients of

PHAM filled prescriptions, one of which was a prescription for

buprenorphine.

            b.   On March 13, 2018, approximately 40 patients of

PHAM filled prescriptions, three of which were prescriptions for

buprenorphine.



                                    67
Case 8:19-cr-00010-JLS Document 1 Filed 12/17/18 Page 69 of 72 Page ID #:69




            c.    On April 26, 2018, approximately 45 patients of

 PHAM filled prescriptions, eight of which were prescriptions for

buprenorphine.

            d.   On June 5, 2018, approximately 55 patients of

PHAM filled prescriptions, nine of which were prescriptions for

buprenorphine.

      66.   I know based on my knowledge of this investigation,

reviewing PHAM's text messages and reviewing UCA reports that

PHAM charges anywhere between $100 and $150 for prescriptions

and/or office visits.      Based on the increase in the number of

prescriptions being filled from January to June 2018 to include

buprenorphine prescriptions, I believe PHAM requested the

increase of patients from LSAT in order to make more money from

patients either requesting prescriptions or visiting his

doctor's office.

Overdose Deaths & DUI Investigations Involving PHAM

      65.   Based on records I received from the Orange County

Sheriff-Coroner Division, I have learned of five victims (A.M.B-

C., M.B.F., S.L.S., B.W.T., and S.C.V.) who have overdosed and

died who were also receiving and filling prescriptions from PHAM

from 2014 to 2017.

            a.   One victim, a 46 year old male, B.W.T., overdosed

from acute alprazolam, hydrocodone, trazodone, and hydroxyzine

intoxication in November 2014.

            b.   One victim, a 21 year old male, S.L.S., overdosed

from an acute polydrug intoxication of heroin, buprenorphine and

alprazolam on August 30, 2015.       Per CURES, S.L.S. filled the



                                   .:~
Case 8:19-cr-00010-JLS Document 1 Filed 12/17/18 Page 70 of 72 Page ID #:70




 following prescriptions from PRAM:

             Alprazolam 2 mg, quantity 30, filled on 8/17/15

             Suboxone, 8 mg-2 mg, quantity 90, filled on 8/19/15

             Zubsolv 5.7 mg-1.4 mg, quantity 15, filled on 8/19/15

             Alprazolam 2 mg, quantity 60, filled on 8/28/15

 In the report, the victim's mother referred to PHAM as ~~Dr.

 Feel-good."

      66.    On November 3, 2018, at approximately 8:00 a.m.,

S.T.S., a patient of PHAM's, struck and killed a Costa Mesa Fire

and Rescue Captain.     I know having spoken with OCSD Investigator

Shane Stewart that S.T.S. told investigators in his post-arrest

interview that S.T.S. was on medications prescribed by PHAM.

Investigator Stewart also informed me that in S.T.S.'s vehicle

were several prescription bottles for S.T.S. that were

prescribed by PHAM.     In reviewing PHAM's CURES report, I

observed that on or about October 31, 2018, S.T.S. filled the

following prescriptions from PHAM:

 LORAZEPAM                  TAB   2 MG         60

 AMPHETAMINE SALT COMBO     TAB   30 MG        60

 SUBOXONE                   FIL   8 MG-2 MG    90

      67.    Furthermore, in a review of search warrant returns of

PHAM's text messages, I observed a text message from D.L. that

was sent to PHAM on September 24, 2018.        In the text message,

D.L. wrote: ~~Hi doctor Pham it's [D.L.]. U told to find another

doctor because my brother past away but I can't get any or find

any doctors that'11 give me a benzo...since he died I have

really bad attacks I never knew a pannick attack till that



                                    .•
Case 8:19-cr-00010-JLS Document 1 Filed 12/17/18 Page 71 of 72 Page ID #:71




 happened. My mom has to give me a Ativan sometimes...I was gonna

ask you if you can please help me? I don't need even half of

what u used to you used to give me...can I please start seeing

 you again??"

             a.   Based my training, experience, and knowledge of

this investigation, I believe D.L. is texting PHAM to obtain

benzodiazepines.     I also believe D.L. is telling PHAM that other

doctors will not prescribe to D.L. what PHAM prescribed, and

that PHAM turned D.L. away as a patient after the death of

D.L.'s brother.

             b.   I reviewed CURES reports and observed that PHAM

prescribed to both D.L. and to R.L., who is similar in age and

shared the same address as D.L.         Based on an open source search,

I believe R.L. died on or about March 9, 2018, and R.L. and D.L.

are brothers.     In reviewing PHAM's CURES report, I observed that

on or about March 5, 2018, R.L. filled the following

prescriptions from PHAM:

 LORAZEPAM                 TAB   1 MG      28

 DIAZEPAM                  TAB   2 MG      28

             c.   I have since reached out to the Orange County

Sheriff-Coroner Division to inquire about death of R.L.




                                    70
Case 8:19-cr-00010-JLS Document 1 Filed 12/17/18 Page 72 of 72 Page ID #:72




                                IV. CONCLUSION

      68.   For all the reasons described above, I respectfully

 submit that there is probable cause to believe that PRAM has

 committed violations of Title 21, United States Code, Section

841(a)(1), Distribution of a Controlled Substance - Oxycodone, a

Schedule II narcotic controlled substance.




                                                   ~~1
                                          Lindsey Bellomy
                                          SPECIAL AGENT



Subscribed to and sworn before me
this ~~ day of December, 2018.


            A UTUMN Q. SPAETH
THE HONORABLE AUTUMN D. SPAETH
UNITED STATES MAGISTRATE JUDGE




                                     71
